 


113 HR 4710 IH: To amend the Payments in Lieu of Taxes Program to include all lands owned by the United States Government that are under the jurisdiction of the Department of Defense within the definition of entitlement lands for which payments are made, and for other purposes.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4710 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2014 
Mrs. Negrete McLeod (for herself and Mr. Cook) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Payments in Lieu of Taxes Program to include all lands owned by the United States Government that are under the jurisdiction of the Department of Defense within the definition of entitlement lands for which payments are made, and for other purposes. 
 
 
1.Inclusion of all Federal lands under the jurisdiction of the Department of Defense within the Payments in Lieu of Taxes ProgramSection 6901(1) of title 31, United States Code, is amended by striking subparagraph (D) and inserting the following new subparagraph (D): 
 
(D)that is under the jurisdiction of the Secretary of Defense or the Secretary of a military department;. 
 
